This is the appeal of John J. Goff et al., from a decree of the Court of Chancery establishing a certain lost or destroyed *Page 265 
instrument "as a deed conveying said real property to the complainant, Margaret Goff Kearny, in fee-simple, and that the complainant, Margaret Goff Kearny, is entitled to all rights of ownership of aforesaid real property in fee-simple as fully as if said deed of conveyance had not been lost or destroyed."
Appellants bottom their appeal upon the grounds that the testimony was "oral, and not positive, clear and convincing" and that the finding of fact of the court below "was contrary to the great weight of the credible testimony."
The requirements to establish a gift inter vivos are well settled. Bankers Trust Co. v. Bank of Rockville Center TrustCo., 114 N.J. Eq. 391. The question for decision is whether, upon the evidence, a gift inter vivos was established. We resolve that question in the affirmative. The decree under appeal is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, COLIE, WACHENFELD, EASTWOOD, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, McLEAN, JJ. 15.
For reversal — None.